Citation Nr: 1036013	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for 
a lumbosacral strain.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1978.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In May 2008 the Board remanded these two remaining claims to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Regrettably, however, the 
Board finds that still additional development is required before 
it may adjudicate these claims, so the Board is again remanding 
them to the RO via the AMC.


REMAND

A VA compensation examination is needed to reassess the severity 
of the Veteran's low back disability, including the impact of 
this disability and his several other service-connected 
disabilities on his employability and potential entitlement to a 
TDIU.  He last had a VA compensation examination concerning his 
low back disability in March 2005, so over five years ago.  
Evidence submitted since then indicates that symptoms associated 
with this disability may have worsened, thereby requiring another 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. 
App. 121 (1991).

This evidence showing a possible worsening of low back symptoms 
also shows the Veteran has received a diagnosis of intervertebral 
disc syndrome (IVDS), i.e., disc disease, with radiculopathy 
involving his left lower extremity that may or may not be related 
to the service-connected lumbosacral strain.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating 
that, when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's favor, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.).  Clarification of this also is 
significant because any objective neurological abnormalities due 
to a low back disability, including paralysis of the sciatic 
nerve, are to be evaluated separately under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5237, Note (1).  
Thus, the VA examiner should address whether the Veteran has IVDS 
due to or part and parcel of his service-connected lumbosacral 
strain and, if so, report all associated findings and 
symptomatology, including any neurological abnormalities such as 
radiculopathy affecting the lower extremities.

The TDIU claim is inextricably intertwined with the claim for a 
higher rating for the low back disability.  Since the Veteran 
does not presently meet the threshold minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for a TDIU, because the 
combined rating for his several service-connected disabilities is 
60 percent rather than the required at least 70 percent, any 
increase in the rating assigned for his low back disability may 
in turn bear significantly on his TDIU claim and avoid having to, 
instead, consider his potential entitlement to a TDIU on an 
extra-schedular basis under the special alternative provisions of 
38 C.F.R. § 4.16(b).  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service-connected 
condition is inextricably intertwined with an increased rating 
claim regarding the same condition).  Therefore, his TDIU claim 
also must be remanded for readjudication after completion of the 
additional development concerning the claim for a higher rating 
for his low back disability.  

This temporary deferral of consideration of the TDIU claim is 
aside from the fact, as mentioned, that a medical opinion also is 
needed to assist in determining whether the Veteran's service-
connected disabilities preclude all forms of substantially 
gainful employment given his level of education and prior work 
experience and training, etc.  See Beaty v. Brown, 6 Vet. App. 
532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for an appropriate 
VA compensation examination to reassess the 
severity of his service-connected low back 
disability.  The claims file, including a 
complete copy of this remand, must be made 
available to the examiner for review for the 
pertinent medical and other history.

Any diagnostic testing and evaluation deemed 
necessary should be performed.  The examiner 
must describe all symptomatology referable to 
the Veteran's service-connected low back 
disability (lumbosacral strain), including 
indicating whether his recent diagnosis of 
IVDS, i.e., disc disease, is related to or 
part and parcel of the service-connected 
lumbosacral strain.  If it is, then medical 
comment is also needed concerning the extent 
and severity of any associated neurological 
pathology such as sciatic neuropathy or 
radiculopathy affecting the lower 
extremities.

In reporting the results of range-of-motion 
testing, the examiner must identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the extent of any pain 
and describe the extent of any 
incoordination, weakened movement, and 
premature or excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  As well, the examiner should indicate 
whether there is ankylosis.

Normal ranges of motion of the thoracolumbar 
spine for VA purposes are from 0 to 90 
degrees of flexion, from 0 to 30 degrees of 
extension, from 0 to 30 degrees of left and 
right lateral flexion, and from 0 to 30 
degrees of left and right rotation.  See the 
Schedule for Rating Disabilities effective 
September 26, 2003, Plate V, Range of Motion 
of Cervical and Thoracolumbar Spine.

Further regarding the Veteran's IVDS, if 
attributed to the service-connected 
lumbosacral strain, the examiner must note 
the frequency and total duration of any 
incapacitating episodes during the past 12 
months.  An incapacitating episode is a 
period of acute signs and symptoms due to the 
IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.

The examiner must also provide an opinion 
concerning the impact of the Veteran's 
service-connected low back disability on his 
ability to work (engage in substantially 
gainful employment).

The examiner must discuss the rationale for 
all opinions expressed.

2.  Also schedule the Veteran for any 
additional VA examination(s) needed to 
determine the effect of his service-connected 
disabilities on his employability.  
The claims file must be made available to and 
reviewed by the examiner(s) for the pertinent 
medical and occupational history.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner(s) must offer an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) the Veteran is unable to obtain 
or maintain substantially gainful employment 
solely as a result of the combination of his 
service-connected disabilities, which are:  
(i) lumbosacral strain, (ii) dysthymic 
disorder, (iii) tinnitus, (iv) myositis 
ossificans of the right femur, (v) left 
otitis media, (vi) left ear hearing loss, 
(vii) a scar on his right thigh, and (viii) 
erectile dysfunction.

The examiner(s) also must consider the 
Veteran's education, experience, and 
occupational background and training in 
determining whether he is unable to secure or 
maintain substantially gainful employment in 
light of his service-connected disabilities 
(standing alone).

The examination report(s) must include 
discussion of the rationale for all opinions 
and conclusions expressed.



3.  Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


